DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 26 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,753,254 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “the second metering assembly being a separate structure from the first metering assembly and comprising a second metering manifold removably coupled to the first metering manifold, wherein the pump is configured to pump the reductant to the first metering assembly, and to the second metering assembly via the first metering assembly.”.
The closest prior art of record is Golin et al. (US 2013/0343959). Golin discloses an exhaust dosing system metering assembly. (See Golin, Abstract). However, Golin fails to teach or fairly suggest “the second metering assembly being a separate structure from the first metering assembly and comprising a second metering manifold .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746